Title: To Thomas Jefferson from William S. Hart, 25 November 1821
From: Hart, William S.
To: Jefferson, Thomas

   ca. 25 Nov. 1821FRENCH ACADEMY,NO. 33 BEAVER-STREET,NEW-YORK.TERMS—BOARD AND TUITION, $300 PER ANNUM—HALF IN ADVANCE.LADIES AND GENTLEMEN,Of this Metropolis, of the United States of America, of South America, and the various countries of Europe, are respectfully informed, thatL’Academie Française,on an improved system of “Nature Displayed,” in her mode of teaching Language to Man, is now open for the reception of pupils in the English, French, Spanish, Italian, German, Greek, and Latin languages.Reading, Penmanship, Stenography, English Grammar, Arithmetic, Book-keeping, Geography, (with the use of Maps and Globes,) Painting and Drawing, History, Algebra, Geometry, Plain and Spherical Trigonometry, Mensuration, Surveying, Navigation, the Practice and Theory of Lunars, with the Use of Chronometers, Astronomy, Natural and Moral Philosophy, Botany, Chymistry, Logic, Rhetoric, and Criticism, will be taught by experienced Instructers, on the most reasonable terms.The course of theoretical instruction will also comprise the practical illustration of the most useful branches, from Manuscript Lectures of distinguished Professors, European and American.I have the honour, Ladies and Gentlemen, To be very respectfully,Will. S. Hart P. M. L.N. B. Apply to either of the American or European Consulates.